Per Curiam.
Respondent husband appeals from the judgment of the district court for Lancaster County, Nebraska, which modified a decree of dissolution, and alleges that the district court abused its discretion concerning visitation rights and in denying appellant’s request for a reduction of child support.
“A judgment concerning modification of a decree of dissolution of marriage is reviewed by this court de novo on the record.” Morisch v. Morisch, 218 Neb. 412, 413, 355 N.W.2d 784, 785 (1984).
In an appeal involving an action for dissolution of marriage, the Supreme Court’s review of a trial court’s judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is *704in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another.
Huffman v. Huffman, 232 Neb. 742, 747-48, 441 N.W.2d 899, 903-04 (1989); Ritter v. Ritter, ante p. 203, 450 N.W.2d 204 (1990).
From our de novo review of the record, we find no abuse of discretion by the district court.
Affirmed.